685 S.E.2d 102 (2009)
In the Matter of L.M.S.L.
appealed by Mother.
No. 85P09.
Supreme Court of North Carolina.
October 8, 2009.
Charlotte Gail Blake, Boone, for Mother.
James Freeman, Jr., Elkin, for Yadkin County DSS.
Pamela Newell Williams, GAL/Attorney Advocate, for Tommy Cooke.

ORDER
Upon consideration of the petition filed on the 24th of February 2009 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."